UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6789


ROBERT CAMPBELL,

                Plaintiff - Appellant,

          v.

JEAN SMITH; SHAMYRA MCREA; JOHN BRITT; NEIL MCCLENDON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:08-cv-03668-RMG)


Submitted:   September 6, 2011           Decided:   September 28, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Campbell, Appellant       Pro Se.    Christopher R. Antley,
DEVLIN & PARKINSON, PA,          Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Campbell appeals the district court’s entry of

judgment for Defendants in accordance with the jury’s verdict.

Campbell brought suit alleging claims under 42 U.S.C. § 1983

(2006) and South Carolina law.                On appeal, Campbell claims that

the judgment should be reversed because he was not allowed to

present certain evidence at trial, the district court committed

error   with    respect   to    certain       video   evidence,    and   the    court

erred   in   failing   to    admit     into    evidence    the    prison    incident

reports authored by Defendants McRea, Britt, and Smith.                        In his

informal appellate brief, however, Campbell fails to explain why

his inability to present certain evidence and the court’s error

with    respect   to   the     video   evidence       warrant    reversal    of   the

judgment.      Campbell also fails to explain how the district court

erred in failing to admit into evidence the incident reports

authored by McRea and Britt.            Accordingly, we deem these issues

abandoned.      See 4th Cir. R. 34(b); Wahi v. Charleston Area Med.

Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009).

             Further, an appellant has the burden of including in

the record on appeal a transcript of all parts of the proceeding

material to the issues raised on appeal.                 Fed. R. App. P. 10(b);

4th Cir. R. 10(b).           Campbell has not provided a transcript of

the trial and fails to establish a basis to have the transcript

prepared at government expense.               See 28 U.S.C. § 753(f) (2006).

                                          2
By   failing   to   produce         a     transcript         or    to    qualify    for   the

production of a transcript at government expense, Campbell has

waived   review     of   the    issue          on     appeal      that    depends    on   the

transcript to show error.                 Powell v. Estelle, 959 F.2d 22, 26

(5th Cir. 1992) (per curiam); Keller v. Prince George’s Cnty.,

827 F.2d 952, 954 n.1 (4th Cir. 1987).                         As no error appears on

the record before us, we affirm the district court’s judgment.

We deny Campbell’s motion to appoint counsel and dispense with

oral   argument     because         the       facts    and     legal     contentions      are

adequately     presented       in       the    materials       before      the   court    and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                3